                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAQUEL ANN SERAFIN,                               :
         Plaintiff                                :
                                                  :
               v.                                 :    CIVIL ACTION NO. 19-CV-1817
                                                  :
MONTGOMERY CO., PA OFFICE OF                      :
CHILDREN + YOUTH, et al.,                         :
         Defendants                               :

                                   MEMORANDUM

QUIÑONES ALEJANDRO, J.                                                               JULY 29, 2019

       Currently before the Court is Plaintiff Raquel Ann Serafin’s (“Serafin”) pro se Amended

Complaint filed pursuant to 42 U.S.C. § 1983, against the Montgomery County Office of Children

and Youth (“OCY”) and several employees of that agency, based on proceedings in state court that

resulted in her minor daughter, B.S., being removed from her custody. For the reasons set forth,

Serafin’s Amended Complaint is dismissed for failure to state a claim.1


I.     FACTS AND PROCEDURAL HISTORY

       As explained in the Court’s prior Memorandum, (see ECF No. 7), which addressed

Serafin’s initial complaint, this Court understood Serafin’s Complaint and exhibits to challenge

proceedings that led to the removal of her daughter from her custody. The initial complaint named

the following Defendants: (1) OCY; (2) OCY case worker Craig Chwal; (3) OCY caseworker Jen

Bell; (4) OCY case worker Katelyn Nashwick; (5) OCY supervisor Allison Karpowich; (6) OCY

supervisor Kerry Greene; (7) OCY administrator Laurie O’Connor; (8) OCY administrator Liz


1
        Serafin also filed a motion for leave to proceed in forma pauperis. (ECF No. 9.) As Serafin has
already been granted leave to proceed in forma pauperis in this matter, (see ECF No. 8), said Motion is
denied, as unnecessary.
                                                  1
Socki; (9) OCY supervisor Joanne Cianciulli; (10) OCY Solicitor Alisa Levine; and (11) Judge

Wendy Demchick-Alloy. The facts therein will be recounted because they provide context to

Serafin’s Amended Complaint, which is somewhat brief. Accordingly, Serafin alleged that on

September 28, 2017, she was “forced to sign an agreement [with] OCY’s Craig Chwal to allow

OCY [to] offer [her] services against [her] will.” (Compl. at 4.) 2 Serafin also alleged that Jen

Bell, an employee of OCY, interrupted B.S.’s “medical observation to determine acid reflux,” and

forced Serafin to get a mental health examination on October 12, 2017, while her daughter was on

the pediatric unit. (Id.)

        Serafin further alleged that on October 13, 2017, Bell “wrongfully removed [B.S.] from

her medical observation [and] from [Serafin].” (Id.) Serafin appeared to be alleging that Bell

violated her due process rights by seeking and obtaining an emergency protective order for B.S.

without filing a dependency petition or her having been present at a hearing and based on false

allegations. (Id.) Serafin suggested that the order issued by the state court was improper because

it was a “blanket” court order. (Id. at 5.) Serafin also appeared to allege that as a result of Bell’s

intervention, B.S. was given formula that caused her to break out in hives and miss a doctor’s

appointment for her two-month vaccinations. As relief, Serafin sought the return of her daughter,

damages for pain and suffering, and reimbursement for attorney’s fees she spent in connection

with B.S.’s case. (Id. at 6.)

        Exhibits attached to the complaint provided additional context to Serafin’s claims. The

exhibits show that on October 11, 2017, when B.S. was two-months old, Serafin brought her to

the hospital for abnormal breathing. (Id. at 14.) Upon review, hospital staff learned that B.S.

visited the emergency room four times in the prior two-week period. (Id. at 15.) The records for



2
        The Court adopts the pagination assigned to Serafin’s pleadings by the CM-ECF system.

                                                  2
the October 11th visit indicated that Serafin was “extremely anxious” and reported that she “does

not feel safe for herself or her baby living at home with her father because she thinks he could

potentially abuse the baby.” (Id.) There were no visual signs of abuse on B.S., except for a weight

loss. The medical record also indicated that Serafin reported to hospital workers that child

protective services was aware of issues in the home. According to a subsequent court document,

“[h]ospital staff found [Serafin’s] condition so concerning they refused to allow [B.S.] to be

released with [her].” (Id. at 19.)

       As a result of that hospital visit, Bell filed an ex parte petition on behalf of OCY seeking

the removal of B.S. from Serafin’s custody. On October 13, 2017, Judge Wendy Demchick-Alloy

of the Juvenile Division of the Montgomery County Court of Common Pleas issued an order for

emergency protective custody authorizing OCY to take B.S. into its custody. Pursuant to the

Judge’s order, OCY alleged that Serafin had “severe mental health issues,” brought B.S. to the

emergency room four times based on delusions or fabricated issues and was observed to have

“erratic behaviors regarding the care of [B.S.].” (Id. at 18.) Judge Demchick-Alloy concluded

that “[d]ue to [Serafin’s] inability to properly care for [B.S.], [Serafin’s] mental health, and

concerns for domestic violence in the home, it is in the best interest of [B.S.] to be placed in the

legal and physical custody of [OCY].” (Id. at 19.)

       B.S. was thereafter placed into foster care. A hearing was held on October 24, 2017 after

which B.S. remained in OCY custody. (Id. at 35.) Attachments to the complaint indicated that

B.S.’s foster mother took B.S. to the doctor for skin and eating issues.

       OCY subsequently moved to suspend Serafin’s visitation with B.S. following a July 12,

2018 visit. According to OCY’s motion, filed by Assistant County Solicitor Alisa Levine, security

intervened during the visit after the OCY caseworker was informed “that [Serafin] changed



                                                 3
[B.S.’s] diaper twice within a 20-minute period and [Serafin] was stating that [B.S.’s] vagina had

been tampered with.” (Id. at 35.) According to the motion, the caseworker informed Serafin that

she should call the police if she believed her daughter to be the victim of a crime, and Serafin

contacted the police, who intervened and instructed Serafin to leave the building. (Id.) OCY

alleged that the issues necessitating B.S.’s removal from Serafin’s custody still existed and asked

the judge to suspend visitation because of an ongoing criminal investigation into Serafin. (Id. at

36.) Judge Demchick-Alloy granted that motion on July 24, 2018. (Id. at 34.) Serafin, through

counsel, moved for reconsideration based on her contention that OCY made false statements to

the court and failed to provide video evidence of the July 12th visit. (Id. at 27.) It appeared that

her motion was unsuccessful which she appealed, and that her appeal is pending. (Id. at 40-41.)

       In the meantime, the Pennsylvania Department of Human Services investigated a

complaint of abuse as to B.S. (presumably against Serafin) and concluded the complaint was

unfounded. (Id. at 38.) Serafin alleged that OCY “is required to meet with you [and] your children

every 30 days” but that she has not “seen the C.W. Nashwick since September of 2018” and her

last permanency review hearing was on August 14, 2018. (Id. at 8.)

       This Court granted Serafin leave to proceed in forma pauperis and dismissed her complaint

for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Specifically, this Court

dismissed any claims Serafin intended to bring on behalf of B.S. for lack of standing; explained

that the Rooker-Feldman doctrine deprived it of jurisdiction to review and vacate any unfavorable

state court judgments related to custody of B.S.; concluded that any claims against Judge

Demchick-Alloy were barred by absolute judicial immunity; and further concluded that Serafin

failed to state a claim against OCY because it was not a proper entity subject to suit under § 1983,

and she had not alleged a basis for municipal liability. This Court also concluded that Serafin



                                                 4
failed to state a claim against any OCY employees. Serafin’s claims against Bell and Levine were

barred by absolute immunity afforded to child welfare workers and attorneys for child welfare

agencies for preparing, initiating, and prosecuting dependency proceedings. Additionally, for

claims that were not barred by immunity, Serafin failed to allege conscience shocking conduct that

amounted to a plausible due process claim. And for most of the OCY employees named as

Defendants, Serafin failed to articulate a basis for individual or supervisory liability by providing

sufficient facts to explain how they were involved in the violation of her constitutional rights.

       Serafin was allowed leave to file an amended complaint in the event she could state a

plausible claim for relief and instructed not to reassert claims challenging the state court’s

judgment or seeking relief from an immune Defendant. Serafin filed an Amended Complaint

naming the following Defendants: (1) OCY; (2) OCY caseworker Craig Chwal (intake); (3) OCY

caseworker Jen Bell (intake); (4) OCY caseworker Katelyn Nashwick; (5) OCY supervisor Allison

Karpowich; (6) OCY supervisor Kerry Greene; (7) OCY supervisor Joanne Cianciulli (intake); (8)

OCY administrator Liz Socki (intake); (9) OCY administrator Laurie O’Conner; and (10) OCY

solicitor Alisa Levine. She indicates that she is asserting claims under 42 U.S.C. § 1983 in

connection with the removal of B.S. from her care based on what she claims are false allegations.

       In the Amended Complaint, Serafin alleges that Chwal “forced and threatened [her] to sign

documents without a court order.” (Am. Compl. at 3.) She claims that Bell “opened the case off

false allegations”—i.e., that Serafin suffered from mental health issues—and wrongfully removed

her daughter from her care. (Id.) Serafin alleges that Nashwick “was still in training and did not

review the outcome of the Childline Report,” which she notes “came back invalid and unfounded.”

(Id.) Serafin also alleges that Nashwick did not testify truthfully in state court. Serafin does not




                                                 5
discuss the conduct of any other Defendants except to suggest that all the allegations apply to

Karpowich. As relief, Serafin seeks immediate custody of B.S. and monetary damages.


II.     STANDARD OF REVIEW

        As Serafin is proceeding in forma pauperis, her Amended Complaint is subject to the

provisions of 28 U.S.C. § 1915(e)(2)(B)(ii), which requires a court to dismiss an amended

complaint if it fails to state a claim.        Whether a complaint fails to state a claim under §

1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under Federal

Rule of Civil Procedure (“Rule”) 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999). This rule requires the court to determine whether the complaint contains “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). “[M]ere conclusory statements do not

suffice.” Id. As Serafin is proceeding pro se, this Court construes her allegations liberally. Higgs

v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).


III.    DISCUSSION3

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).




3
         The Amended Compliant, in contrast to the initial complaint, focuses more on OCY workers’
conduct than the state court’s judgment. However, to the extent the Amended Complaint can be understood
to be seeking review and rejection of the state court’s orders related to custody and visitation, the Court
lacks jurisdiction over those claims and related requests for relief pursuant to the Rooker-Feldman doctrine.
See Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (the Rooker-
Feldman doctrine deprives a federal district court of jurisdiction over “cases brought by state-court losers
complaining of injuries caused by state-court judgments rendered before the district court proceedings
commenced and inviting district court review and rejection of those judgments.”).
                                                     6
For the following reasons, the Amended Complaint fails to state a claim upon which Serafin may

proceed.

       A.      Claims Against OCY

       Serafin has again failed to state a claim for relief against OCY because under § 1983 “it is

not a separate legal entity [from the county] that is independently subject to suit”. K.S.S. v.

Montgomery Cty. Bd. of Comm’rs, 871 F. Supp. 2d 389, 395 (E.D. Pa. 2012). However, even if

Serafin had named Montgomery County as a defendant, her claims for municipal liability fail.

       To state a § 1983 claim against a municipality, a plaintiff must allege that the defendant’s

policies or customs caused the alleged constitutional violation. See Monell v. Dep’t of Soc. Servs.

of N.Y., 436 U.S. 658, 694 (1978). The plaintiff “must identify [the] custom or policy and specify

what exactly that custom or policy was” to satisfy the pleading standard. McTernan v. City of

York, 564 F.3d 636, 658 (3d Cir. 2009). A plaintiff may also state a basis for municipal liability

by “alleging failure-to-supervise, train, or discipline . . . [and alleging facts showing] that said

failure amounts to deliberate indifference to the constitutional rights of those affected.” Forrest v.

Parry, --- F.3d ---, No. 16-4351, 2019 WL 2998601, at *8 (3d Cir. July 10, 2019). “This consists

of a showing as to whether (1) municipal policymakers know that employees will confront a

particular situation, (2) the situation involves a difficult choice or a history of employees

mishandling, and (3) the wrong choice by an employee will frequently cause deprivation of

constitutional rights.” Id.

       Serafin has not identified a policy or custom of Montgomery County or OCY that led to an

alleged violation of her constitutional rights nor pled a basis for concluding that municipal failures

amounted to deliberate indifference, which is fatal to her claims. See B.S. v. Somerset Cty., 704

F.3d 250, 274 (3d Cir. 2013) (“With respect to municipalities such as the County, [the] inquiry



                                                  7
turns on whether the due process violation was a result of the County’s ‘policy or custom, whether

made by its lawmakers or by those whose edicts or acts may fairly be said to represent official

policy.’”). Accordingly, any claims for municipal liability is dismissed.

       B.      Claims Against Chwal, Bell, and Nashwick

       “[C]hild welfare workers are entitled to absolute immunity for their actions on behalf of

the state in preparing for, initiating, and prosecuting dependency proceedings.” Hughes v. Long,

242 F.3d 121, 125 (3d Cir. 2001) (citing Ernst v. Child & Youth Servs. of Chester Cty., 108 F.3d

486 (3d Cir. 1997)). The same type of immunity applies where child welfare workers act as the

government’s advocate in formulating and presenting recommendations to a court in support of a

request for a judicial order related to child custody even when no dependency petition is filed.

B.S., 704 F.3d at 265. Similarly, witnesses are entitled to absolute immunity from liability based

on testimony given in court. See Briscoe v. LaHue, 460 U.S. 325, 341-46 (1983); see also Hughes,

242 F.3d at 125 (“Witnesses, including public officials and private citizens, are immune from civil

damages based upon their testimony”).

       To the extent Serafin’s claims against Chwal, Bell, and Nashwick are based on their filing

of court documents related to the custody and care of B.S., those Defendants are entitled to absolute

immunity. They are also entitled so absolute immunity for making recommendations to the state

court—even if those recommendations were based on falsehoods or otherwise incorrect—and for

testimony given in court proceedings. See B.S., 704 F.3d at 266 (absolute immunity barred

procedural due process claims against child welfare workers where “Eller, on behalf of the County

and under Barth’s supervision, recommended that the court issue an order depriving Mother of

custody of Daughter”).




                                                 8
       To the extent Serafin is bringing substantive due process claims against these Defendants

that are not barred by absolute immunity, she has not alleged conduct so arbitrary that it shocks

the conscience. See Miller v. City of Philadelphia, 174 F.3d 368, 376 (3d Cir. 1999). Serafin’s

allegations do not support a plausible claim that the Defendants acted in a conscience-shocking

manner, even if they made mistakes or otherwise acted incorrectly. Serafin alleges that Chwal

forced and threatened her by having her sign documents. However, this allegation is conclusory

and does not plausibly establish a constitutional violation. She also accuses Bell of opening a case

against her based on a falsehood, i.e., that she suffers from mental health issues. Even if this

allegation is not barred by absolute immunity, Serafin does not address the other circumstances

that led to the removal of B.S. from her care. Serafin also alleges that Nashwick did not review

the outcome of the Childline Report. However, it is not clear how that gives rise to a claim against

Nashwick, especially since it appears that the thrust of Serafin’s claims against Nashwick is her

testimony in court, which is barred by immunity principles as discussed above. In sum, Serafin

has not alleged a sufficient factual basis for a plausible substantive due process claim against these

Defendants that is not barred by immunity principles.

       C.      Claims Against Remaining OCY Defendants

       Serafin has also failed to state a claim against the remaining OCY defendants named in the

Amended Complaint. “A defendant in a civil rights action must have personal involvement in the

alleged wrongs.” Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). There are “two

general ways in which a supervisor-defendant may be liable for unconstitutional acts undertaken

by subordinates.” Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), reversed on

other grounds by Taylor v. Barkes, 135 S. Ct. 2042 (2015). First, a supervisor may be liable if he

or she “‘with deliberate indifference to the consequences, established and maintained a policy,



                                                  9
practice or custom which directly caused [the] constitutional harm.” Id. (quoting A.M. ex rel.

J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration in original)).

“Second, a supervisor may be personally liable under § 1983 if he or she participated in violating

the plaintiff’s rights, directed others to violate them, or, as the person in charge, had knowledge of

and acquiesced in the subordinate’s unconstitutional conduct.” Id. “[T]he level of intent necessary

to establish supervisory liability will vary with the underlying constitutional tort alleged.” Id. at

319.

       Serafin has not included any allegations against Kerry Greene, Joanne Cianciulli, Liz

Socki, and Laurie O’Conner, all of whom are identified as OCY supervisors or administrators.

Serafin has also failed to include any allegations against Alisa Levine, who is identified as the

OCY solicitor.     Accordingly, Serafin has not stated a claim against those Defendants.

Furthermore, to the extent Serafin is seeking to hold those individuals liable based solely on the

acts of their subordinates, her claims fail. Similarly, Karpowich is not alleged to have done

anything specific and, although Serafin suggests she is liable for the conduct discussed in the

Amended Complaint, that allegation is not sufficiently factually specific to give rise to a plausible

claim against Karpowich. Indeed, it appears that Serafin may be seeking to hold Karpowich liable

based solely on the acts of her subordinates, which is not appropriate.

IV.    CONCLUSION

       For the reasons provided, Serafin’s Amended Complaint is dismissed. As Serafin has

already been given an opportunity to correct the defects in her initial complaint, and her Amended

Complaint suffers from many of the same defects, this Court concludes that further attempts at

amendment would be futile. Accordingly, the Amended Complaint is dismissed with prejudice.

An appropriate Order follows.



                                                 10
